IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00398-CR

TIMOTHY PAUL OVERTON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                             From the County Court
                            Somervell County, Texas
                            Trial Court No. M-07928


                          MEMORANDUM OPINION


      Timothy Paul Overton appealed his conviction for Assault, Family Violence. See

TEX. PENAL CODE ANN. § 22.01 (West 2011); TEX. FAM. CODE ANN. § 71.004 (West 2011).

He has now filed a motion to dismiss the appeal. Overton and his counsel have both

signed the motion.

      The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 25, 2017
Do not publish
[CR25]




Overton v. State                               Page 2